Citation Nr: 0823793	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected PTSD. 

4.  Entitlement to service connection for acid reflux 
disease, claimed as secondary to service-connected PTSD. 

5.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connection PTSD. 




REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The record reflects that the veteran also filed a notice of 
disagreement (NOD) for the issues of an increased rating for 
bilateral hearing loss, assigned an initial rating of 30 
percent disabling, and an increased rating for PTSD, also 
assigned an initial rating of 30 percent disabling.  In the 
May 2005 NOD, the veteran's representative indicated that the 
veteran met the requirements for a 50 percent disability 
rating for PTSD.  A May 2006 rating decision granted the 
veteran a 50 percent disability rating for his PTSD, and thus 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Furthermore, the veteran failed to perfect his appeal 
with the timely submission of a substantive appeal with 
regard to both of these issues.  Therefore, the issues of 
entitlement to an increased rating for hearing loss and 
entitlement to an increased rating for PTSD are not currently 
before the Board.  38 C.F.R. §§ 20.200, 20.202 (2007).


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have vertigo that is etiologically related to his service-
connected hearing loss and tinnitus.

2.  The veteran is shown by competent medical evidence to 
have hypertension that was aggravated by his service-
connected PTSD. 

3.  The veteran is shown by competent medical evidence to 
have a heart condition that was aggravated by his service-
connected PTSD.

4. The veteran is shown by competent medical evidence to have 
acid reflux disease that was aggravated by his service-
connected PTSD.

5.  The veteran is not shown by competent medical evidence to 
have a sleep disorder that is separate from sleep problems 
associated with service-connected PTSD.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or as a result of the 
veteran's active duty service and it is not proximately due 
to or the result of a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  Hypertension was aggravated by a service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

3.  A heart condition was aggravated by a service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

4.  Acid reflux disease was aggravated by a service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

5.  A sleep disorder was not incurred in or as a result of 
the veteran's active duty service and it is not proximately 
due to or the result of a service-connected disability..  See 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007); 38 C.F.R.  
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board need not undertake a thorough analysis as to 
whether there is VCAA compliance with regard to the claims of 
service connection for hypertension, a heart condition and 
acid reflux disease, as such claims have been granted, which 
will be discussed below.  The following VCAA analysis regards 
the veteran's claims of service connection for vertigo and a 
sleep disorder. 

Prior to initial adjudication of the veteran's claims, 
letters dated in September 2004 and June 2005 fully satisfied 
the duty to notify provisions elements.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records and private medical records pertinent to the years 
after service are in the veteran's claims file.  The Board 
finds that all records adequately identified by the veteran 
have been obtained to the extent possible and will be 
discussed in substantive detail, below.  VA has fulfilled its 
duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided medical examinations in March 2005 and April 
2006.  The examinations and opinions were thorough and 
complete.  The examiners specifically noted that the claims 
file had been reviewed.  Therefore, the Board finds these 
examination reports and the opinions of the examiners 
sufficient upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303.  Service connection may be granted on a presumptive 
basis for certain chronic diseases, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

A.  Vertigo

The veteran claims to have vertigo as a result of his service 
connected hearing loss and tinnitus.  To afford the veteran 
every possible consideration, the Board will also consider 
direct service connection.  For the reasons that follow, the 
Board concludes that service connection for vertigo is not 
warranted.

The veteran's service medical records do not include any 
reference to vertigo or dizziness.  The veteran's first 
complaints of dizziness were not until 2002, approximately 57 
years after his separation from service.  In a November 2002  
clinical record, it was noted that he complained of 
dizziness, but the examiner found no evidence of an otologic 
source for his symptoms, and concluded that it was not "true 
vertigo."  Thereafter, in the report of a March 2005 VA 
examination, the examiner rendered a diagnosis of chronic 
dizziness, but opined that this condition was not at least as 
likely as not related to his service-connected conditions of 
impaired hearing or tinnitus.  In April 2005, a VAMC 
outpatient treatment record indicates that the veteran 
underwent a neurological examination.  The neurological 
examination was conducted by the VAMC's chief of neurology, 
who noted that the veteran had no evidence of neurological 
disease, and that he did not know why the veteran feels 
dizzy.  In the October 2005 private medical opinion, the 
physician, an ear, nose and throat specialist, opined that 
the veteran's unsteadiness was not otologic in origin, and 
referred the veteran to a neurologist.  Thereafter, the April 
2006 VA examiner agreed with the VAMC neurologist that the 
veteran's neurology exam was within normal limits, and with 
the private physician's opinion that the veteran's dizziness 
was not related to his hearing/tinnitus problem.

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
has experienced dizziness.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layman, however, he is not competent 
to render an opinion as to the underlying cause or etiology 
of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

While the Board recognizes the veteran's sincere belief in 
his claim, the competent medical evidence of record does not 
show the veteran's symptoms are related to his service-
connected hearing loss or tinnitus.  In fact, as discussed 
above, several competent health care providers have offered 
the opinion that there is no relationship between his 
dizziness and his service-connected disabilities.  There is 
also no competent evidence otherwise linking his symptoms to 
service.  As noted, the veteran's service medical records do 
not include any reference to vertigo or dizziness, and his 
first complaints of dizziness were not until 2002, 
approximately 57 years after his separation from service.  In 
March 2005, he specifically reported that his dizziness began 
only five years before; thus, there is no continuity of 
symptomatology between his military service and his current 
dizziness.

In summary, the preponderance of the evidence is against 
finding that the veteran's dizziness is related to his 
service-connected hearing loss and tinnitus, or that it had 
its onset in or is otherwise directly related to service.  
Accordingly, service connection for vertigo is not warranted 
on a direct or a secondary basis.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

B.  Hypertension, Heart Condition, and Acid Reflux Disease 

The veteran contends that his hypertension, heart condition, 
and acid reflux disease were caused or aggravated by his 
service-connected PTSD.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for hypertension, a 
heart condition, and acid reflux disease.  The record clearly 
demonstrates that the veteran currently has a diagnosis of 
these conditions.  In fact, the March 9, 2005 VA examiner 
rendered a diagnosis of each of the above named conditions.  
Thus, the remaining question pertaining to secondary service 
connection is whether the above conditions are proximately 
due to or the result of an established service-connected 
disorder.

The Board notes that there are two VA medical opinions 
associated with the claims file that pertain to the etiology 
of the veteran's hypertension, heart condition and acid 
reflux disease.  However, these medical opinions are 
contradictory.  In this regard, the veteran was afforded a VA 
examination on March 9, 2005 to determine the etiology of 
these conditions.  The March 9, 2005 VA examiner reviewed the 
veteran's claims file and noted the veteran's contention that 
these conditions were all a result of PTSD.  The March 9, 
2005 VA examiner concluded that it was not at least as likely 
as not that the veteran's current conditions were related to 
his service-connected conditions, which at the time of the 
examination included hearing loss, tinnitus and malaria.  The 
examiner further concluded that there was no evidence of any 
PTSD at that time; however even conceding such a diagnosis, 
there was no medical evidence to suggest that the veteran's 
current conditions were related to PTSD.

On the other hand, the veteran also underwent a VA 
examination on March 29, 2005 for an initial evaluation of 
PTSD.  The March 29, 2005 VA examiner reviewed the veteran's 
claims file, hospital chart, a patient questionnaire 
completed by the veteran, as well as the veteran's oral 
responses to questions during the examination.  After a 
thorough examination detailing the veteran's social, family, 
and military history, as well as his post-military 
psychosocial adjustment, the March 29, 2005 VA examiner 
diagnosed the veteran with PTSD.  In stating his conclusions, 
the March 29, 2005 VA examiner noted that the veteran's 
combat experience had impacted his health, and that stress 
and PTSD are thought to impact on one's physical health.  The 
March 29, 2005 VA examiner therefore concluded that it was at 
least as likely as not that the veteran's experiences of PTSD 
have resulted in exacerbation of his hypertension, heart 
condition, and acid reflux disease.

As noted, secondary service connection may  be established 
for a disorder which is aggravated by a service-connected 
disability; and compensation may be provided for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  In this instance, the 
March 29, 2005, VA examiner's opinion appears to clearly be 
finding that the conditions were aggravated by his PTSD, as 
opposed to initially caused by the PTSD.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these opinions are of approximately equal probative 
value and persuasiveness.  Because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current hypertension, heart condition and acid 
reflux disease were aggravated by the veteran's service-
connected PTSD.  38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102.

Therefore, having resolved doubt in favor of the veteran, the 
Board finds that the veteran's current hypertension, heart 
condition and acid reflux disease were aggravated by his 
service-connected PTSD.  Accordingly, the Board concludes 
that secondary service connection for hypertension, a heart 
condition and acid reflux disease is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

C.  Sleep Disorder

The veteran also contends that he has a sleep disorder, which 
was caused or aggravated by his service-connected PTSD.  
However, for the reasons that follow, the Board concludes 
that service connection for a sleep disorder is not 
warranted.

In his June 2006 VA Form 9, the veteran, through his 
representative, asserts that he has reported difficulty 
sleeping, that the April 2005 rating decision stated that the 
medical evidence demonstrates complaints of nightmares, and 
that he is entitled to a separate disability rating for his 
sleep disorder based on these factors.  However, the March 
29, 2005 VA examination, which diagnosed the veteran with 
PTSD, considered the veteran's subjective complaints, which 
included his sleep disturbances, when rendering the PTSD 
diagnosis.  The March 29, 2005 VA examiner noted that the 
veteran indicated that he had not slept well in 50 - 60 
years; at most he sleeps five hours at night; he gets up 4 -5 
times during the night; that he wakes up scared and hot about 
three times per week; and that other nights he awakens 
uncomfortable.  The March 29, 2005 VA examiner also noted 
that the veteran speculated that he experienced nightmares at 
least three times per week, that he awakens drenched in sweat 
and feeling anxious, and that at times, these nightmares are 
so vivid as to be considered flashbacks.  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  In this case, the 
veteran's reported sleep disturbances and nightmares have 
been associated with the veteran's already service-connected 
PTSD.  In this regard, "chronic sleep impairment" is one of 
the criteria for a 30 percent rating, under the General 
Formula for rating mental disorders.  38 C.F.R. § 4.130, 
Codes 9201-9435.  The veteran's PTSD is currently evaluated 
at 50 percent disabling.  Thus, the problem is already 
included as part of the service-connected disability picture.  
The veteran's reported sleep disorder cannot again be rated 
under a different diagnostic code.  See 38 C.F.R. § 4.14.

In short, the medical evidence discussed above does not show 
a distinct sleep disorder, but rather, that his sleep 
difficulties are part and parcel of his service-connected 
PTSD, and the rating criteria shows that this manifestation 
is contemplated by the disability rating assigned for his 
PTSD.  Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for a sleep disorder, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




ORDER

Entitlement to service connection for vertigo, claimed as 
secondary to service-connected hearing loss and tinnitus is 
denied. 

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD is granted. 

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected PTSD is granted. 

Entitlement to service connection for acid reflux disease, 
claimed as secondary to service-connected PTSD is granted. 

Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected PTSD is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


